DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 5,111,366, hereafter referred to as ‘Rife ‘366’.  Regarding claim 1, Rife ‘366 discloses a cap 10 equipped with a light emitting device (col. 4, line 63 to col. 6, line 45) comprises: a body part 12 having a space portion formed therein to receive a wearer’s head through an opening of the space portion formed downward (figures 1, 4 and 18); a brim part (36, 14) formed to be protruded frontward at a bottom of the body part (figures 1, 4 and 18); a light penetrating member (18, 118) attached to a front side of the body part (figures 1, 4, 6 and 8-9) and made of material that light penetrates through (column 4, line 22 to column 7, line 20), and a light emitting module (22 & 52, 122 & 152) installed at one side of the body part to emit light through the light penetrating member (col 6, lines 39-46).
Regarding claim 5, Rife ‘366 discloses a cap 10 equipped with a light emitting device (column 4, line 63 to col. 6, line 45) comprises: a body part 12 having a space portion formed therein to receive a wearer’s head through an opening of the space portion formed downward (figures 1, 4 and 18) and comprising a light penetrating member (18, 118) made of material that light penetrates through in a front side of the body part (col. 4, line 22 to col. 7, line 20); a brim part (36, 14) formed to be protruded frontward at a bottom of the body part (figures 1, 4 and 18); a pocket portion 30 formed in rear of the light penetrating member within the space portion (fig. 4 and col. 5, lines 31-44), and a light emitting module (22 & 52, 122 & 152) installed inside the pocket portion (figures 8-9) in an accessible form to put the light emitting module in and out of the pocket portion (see col 6, line 63 to col. 7, line 29, light module is removable when members 42 and 52 are detached via fasteners.).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875